J-S78018-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                             Appellee

                        v.

JEROME BLANCHETT

                             Appellant                No. 816 MDA 2014


                  Appeal from the PCRA Order April 14, 2014
               In the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0004472-2008,
              CP-22-CR-0004473-2008, CP-22-CR-0004477-2008


BEFORE: GANTMAN, P.J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY JENKINS, J.:                       FILED DECEMBER 17, 2014

        Jerome Blanchett (“Appellant”) appeals from the order dismissing his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-9546. After careful review, we affirm.

        On April 2, 2009, a jury convicted Appellant of four counts of robbery,1

three counts of criminal conspiracy to commit robbery,2 and two counts of

aggravated assault.3 On April 22, 2009, the trial court sentenced Appellant

to an aggregate sentence of 52 to 104 years’ incarceration.


____________________________________________


1
    18 Pa.C.S. § 3701.
2
    18 Pa.C.S. § 903.
3
    18 Pa.C.S. § 2702.
J-S78018-14



       On April 29, 2009, Appellant filed a Motion for Modification of

Sentence, which the trial court denied on May 7, 2009. Appellant appealed,

and this Court affirmed on April 16, 2010. The Pennsylvania Supreme Court

denied Appellant’s petition for allowance of appeal on September 13, 2010.

       On January 19, 2011, Appellant filed a Motion to Withdraw Plea, which

the lower court treated as a PCRA petition.            The PCRA court appointed

counsel and directed counsel to file an amended PCRA petition on Appellant’s

behalf.   Following a number of extensions, on November 9, 2011, PCRA

counsel filed a Turner/Finley4 no merit letter in the form of a motion to

withdraw.     The PCRA court filed a Pa.R.Crim.P. 907 notice of intent to

dismiss the petition on November 10, 2011, and dismissed the petition on

December 6, 2011. Appellant did not appeal.

       On February 7, 2014, Appellant filed the instant PCRA petition, his

second. On March 19, 2014, the PCRA court filed a Memorandum Opinion

and Order notifying Appellant of the court’s intent to dismiss the petition in

accordance with Pa.R.Crim.P. 907.              On April 14, 2014, the PCRA court

dismissed Appellant’s second PCRA petition.           Appellant filed his notice of

appeal together with his Pa.R.A.P. 1925(b) statement on May 8, 2014. The

PCRA court filed its Pa.R.A.P. 1925(a) opinion on July 3, 2014.

       On appeal, Appellant presents the following issues for our review:

____________________________________________


4
  Commonwealth v. Turner, 544 A.2d 927 (Pa.1988)                               and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super.1988) (en banc).



                                           -2-
J-S78018-14


      1. Whether the Appellant is entitled to a discharge, or any
      alternative relief with respect to his convictions because the trial
      court failed to provide a Signed Written Judgment of Sentencing
      Order?

      2. Whether Trial counsel provided ineffective assistance during
      sentencing proceedings, failing to preserve this claim, and PCRA
      counsel was ineffective for failing to raise the ineffective
      assistance of direct appeal and trial counsels?

      3. Whether the trial/PCRA judge denied appellant his right to
      due process of law and to a fair PCRA proceeding in violation of
      Code of Judicial Conduct Canons 1, and 2(A)?

      4. Whether the Pennsylvania Superior Court have the Judicial
      Authority allowing Appellant to raise newly discovered evidence
      issues in his brief?

Appellant’s Brief, p. 5 (verbatim).

      In reviewing an order denying PCRA relief, our well-settled standard of

review is “to determine whether the determination of the PCRA court is

supported by the evidence of record and is free of legal error. The PCRA

court’s findings will not be disturbed unless there is no support for the

findings in the certified record.” Commonwealth v. Barndt, 74 A.3d 185,

191-192 (Pa.Super.2013) (internal quotations and citations omitted).

      We must first consider the timeliness of the petition. “It is undisputed

that a PCRA petition must be filed within one year of the date that the

judgment of sentence becomes final.” Commonwealth v. Hernandez, 79

A.3d 649, 651 (Pa.Super.2013); 42 Pa.C.S. § 9545(b)(1).             “This time

requirement is mandatory and jurisdictional in nature, and the court may not

ignore it in order to reach the merits of a petition.” Hernandez, 79 A.3d at

651 (citing Commonwealth v. Murray, 753 A.2d 201, 203 (Pa.2000)). A


                                      -3-
J-S78018-14



judgment of sentence “becomes final at the conclusion of direct review,

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

the review.” 42 Pa.C.S. § 9545(b)(3). However, a facially untimely petition

may be received where any of the PCRA’s three limited exceptions to the

time for filing the petition are met. Hernandez, 79 A.3d at 651 (footnote

omitted). These exceptions include:

     (i) the failure to raise the claim previously was the result of
     interference by government officials with the presentation of the
     claim in violation of the Constitution or laws of this
     Commonwealth or the Constitution or laws of the United States;

     (ii) the facts upon which the claim is predicated were unknown
     to the petitioner and could not have been ascertained by the
     exercise of due diligence; or

     (iii) the right asserted is a constitutional right that was
     recognized by the Supreme Court of the United States or the
     Supreme Court of Pennsylvania after the time period provided in
     this section and has been held by that court to apply
     retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii).   As our Supreme Court has repeatedly

stated, the petitioner maintains the burden of pleading and proving that one

of these exceptions applies.   Commonwealth v. Abu-Jamal, 941 A.2d

1263, 1268 (Pa.2008), cert. denied, 555 U.S. 916 (2008). Further,

     [a] petition invoking one of these exceptions must be filed within
     sixty days of the date the claim could first have been presented.
     42 Pa.C.S. § 9545(b)(2).        In order to be entitled to the
     exceptions to the PCRA’s one-year filing deadline, the petitioner
     must plead and prove specific facts that demonstrate his claim
     was raised within the sixty-day time frame under section
     9545(b)(2).

                                    -4-
J-S78018-14



Hernandez, 79 A.3d at 651-652 (internal quotations omitted).

       Finally, a heightened standard applies to a second or subsequent PCRA

petition.   A second or subsequent PCRA petition “will not be entertained

unless a strong prima facie showing is offered to demonstrate that a

miscarriage of justice may have occurred.” Commonwealth v. Austin, 712

A.2d 375, 377 (Pa.Super.1998); Commonwealth v. Williams, 660 A.2d

614, 618 (Pa.Super.1995).          Additionally, in a second or subsequent post-

conviction proceeding, “all issues are waived except those which implicate a

defendant’s innocence or which raise the possibility that the proceedings

resulting in conviction were so unfair that a miscarriage of justice which no

civilized society can tolerate occurred”. Williams, 660 A.2d at 618.

       On September 13, 2010, our Supreme Court denied Appellant’s

petition for allowance of appeal from this Court’s affirmation of his judgment

of sentence.     Appellant did not file for a writ of certiorari to the Supreme

Court of the United States, and his sentence became final at the expiration

of his time to seek review ninety days later, on December 13, 2010.5 See

42 Pa.C.S. § 9545(b)(3); U.S. Sup.Ct. Rule 13. Accordingly, Appellant had

until December 13, 2011 to timely file a PCRA petition.



____________________________________________


5
  The ninetieth day technically fell on December 12, 2010, a Sunday.
Accordingly, Appellant had until the following business day, Monday,
December 13, 2011, to timely file for a writ of certiorari to the Supreme
Court of the United States. See U.S. Sup.Ct. Rule 30.



                                           -5-
J-S78018-14



        Appellant filed the instant petition on February 7, 2014, over two years

after the expiration of his PCRA time limitation.           Accordingly, Appellant’s

petition is facially untimely. Thus, he must plead and prove that his petition

falls under one of the Section 9545 exceptions set forth in the PCRA. See

42 Pa.C.S. § 9545(b)(1)(i)-(iii). Appellant’s instant PCRA petition, however,

makes no attempt to plead or prove any of the three limitations exceptions.

To the extent Appellant’s brief refers to the PCRA’s newly discovered

evidence time bar exception, Appellant was required to plead and prove the

time bar exception in his PCRA petition. See Abu-Jamal, 941 A.2d at 1268.

The     PCRA   petition    itself   includes   no   discussion   whatsoever   of   the

applicability of any of the PCRA’s time bar exceptions.           Instead, Appellant

waited until his appellate brief to plead a Section 9545(b)(1)(ii) time bar

exception.6    See Appellant’s Brief, pp. 5, 10.         As a result, Appellant has

waived this time-bar-exception claim. See Commonwealth v. Burton, 936

A.2d 521, 525 (Pa.Super.2007) (“exceptions to the [PCRA] time bar must be

pled in the PCRA petition, and may not be raised for the first time on

appeal”); see also Pa.R.A.P. Rule 302(a) (issues not raised in the lower

____________________________________________


6
    To overcome the PCRA’s time bar, Appellant’s brief states as follows:

        [Appellant] invokes the exception set forth in title 42 Pa.C.S. §
        9545(b)(1)(ii), the newly discovered facts exception. Petitioner
        is correct.

Appellant’s Brief, p. 10.




                                           -6-
J-S78018-14



court are waived and cannot be raised for the first time on appeal).

Accordingly, the petition remains time-barred.

        Additionally, the sole claim contained in the instant PCRA petition –

that Appellant’s due process rights were violated by the trial court’s failure

to enter a written judgment of sentence order7 – neither implicates

Appellant’s actual innocence nor raises the possibility that the proceedings

were so unfair that a miscarriage of justice which no civilized society can

tolerate occurred. See Williams, supra.

        Further, although our decision does not require a review of Appellant’s

underlying claims, we have studied the records and the briefs in this matter,

as well as the applicable law.         After careful review, we conclude that the

Pa.R.A.P. 1925(a) opinion authored by the Honorable John F. Cherry

correctly explains that the PCRA petition’s underlying claim is untimely and

otherwise meritless. See PCRA Court Opinion, July 3, 2014, pp. 4-7. The

PCRA court’s discussion requires no expansion.

        Because Appellant filed the instant PCRA petition over two years after

the expiration of the limitations period and cannot avail himself of any of the

PCRA’s time bar exceptions, the PCRA court did not err in dismissing this

petition as untimely.




____________________________________________


7
    See PCRA petition, February 7, 2014, p. 2.



                                           -7-
J-S78018-14



       Order affirmed.        Appellant’s September 10, 2014 application for

remand denied.8

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/2014




____________________________________________


8
   Appellant’s application for remand seeks remand so that Appellant might
raise a claim that “the sentencing judge’s actions were inconsistent with the
provisions of the sentencing code and was contrary to the fundamental
norms that underlie the sentencing process.” Motion for Remand, p. I.
Appellant attempts to somehow attach this discretionary aspects of
sentencing claim to the Supreme Court of the United States’ decision in
Alleyne v. United States, 133 S.Ct. 2151 (2013), wherein the Supreme
Court held that a fact that, by law, increases a penalty is an element of the
crime that must be determined by the jury beyond a reasonable doubt. See
Motion for Remand, p. 4. We note, however, that Appellant has already
litigated his sentencing claim on direct appeal. See Commonwealth v.
Blanchett, 996 MDA 2009 (April 16, 2010) (unpublished memorandum).
Further, his sentence does not implicate Alleyne because it did not involve
the imposition of any mandatory minimum sentence. Finally, we note that
neither the Supreme Court of the United States nor the Pennsylvania
Supreme Court has held Alleyne to apply retroactively to matters on
collateral appeal.



                                           -8-
Circulated 12/08/2014 01:19 PM
Circulated 12/08/2014 01:19 PM
Circulated 12/08/2014 01:19 PM
Circulated 12/08/2014 01:19 PM
Circulated 12/08/2014 01:19 PM
Circulated 12/08/2014 01:19 PM
Circulated 12/08/2014 01:19 PM
Circulated 12/08/2014 01:19 PM